Exhibit 4.6 EUROSEAS LTD. SENIOR INDENTURE Dated as of , 20 [Name of Trustee] Trustee ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1. Definitions 1 Section 1.2. Other Definitions 5 Section 1.3. Incorporation by Reference of Trust Indenture Act 6 Section 1.4. Rules of Construction 6 ARTICLE II THE SECURITIES 7 Section 2.1. Issuable in Series 7 Section 2.2. Establishment of Terms of Series of Securities 7 Section 2.3. Execution and Authentication 9 Section 2.4. Registrar and Paying Agent 10 Section 2.5. Paying Agent to Hold Money in Trust 10 Section 2.6. Securityholder Lists 11 Section 2.7. Transfer and Exchange 11 Section 2.8. Mutilated, Destroyed, Lost and Stolen Securities 11 Section 2.9. Outstanding Securities 12 Section 2.10. Treasury Securities 12 Section 2.11. Temporary Securities 13 Section 2.12. Cancellation 13 Section 2.13. Defaulted Interest 13 Section 2.14. Global Securities 13 Section 2.15. CUSIP Numbers 14 ARTICLE III. REDEMPTION 15 Section 3.1. Notice to Trustee 15 Section 3.2. Selection of Securities to be Redeemed 15 Section 3.3. Notice of Redemption 15 Section 3.4. Effect of Notice of Redemption 16 Section 3.5. Deposit of Redemption Price 16 Section 3.6. Securities Redeemed in Part 16 ARTICLE IV. COVENANTS 16 Section 4.1. Payment of Principal and Interest 16 Section 4.2. SEC Reports 16 Section 4.3. Compliance Certificate 17 Section 4.4. Stay, Extension and Usury Laws 17 Section 4.5. Corporate Existence 17 Section 4.6. Taxes 18 ARTICLE V. SUCCESSORS 18 Section 5.1. When Company May Merge, Etc 18 Section 5.2. Successor Corporation Substituted 18 ARTICLE VI. DEFAULTS AND REMEDIES 19 Section 6.1. Events of Default 19 Section 6.2. Acceleration of Maturity; Rescission and Annulment 20 Section 6.3. Collection of Indebtedness and Suits for Enforcement by Trustee 20 Section 6.4. Trustee May File Proofs of Claim 21 Section 6.5. Trustee May Enforce Claims Without Possession of Securities 21 Section 6.6. Application of Money Collected 22 Section 6.7. Limitation on Suits 22 Section 6.8. Unconditional Right of Holders to Receive Principal and Interest 22 Section 6.9. Restoration of Rights and Remedies 23 Section 6.10. Rights and Remedies Cumulative 23 Section 6.11. Delay or Omission Not Waiver 23 Section 6.12. Control by Holders 23 Section 6.13. Waiver of Past Defaults 24 Section 6.14. Undertaking for Costs 24 ARTICLE VII. TRUSTEE 24 Section 7.1. Duties of Trustee 24 Section 7.2. Rights of Trustee 25 Section 7.3. Individual Rights of Trustee 26 Section 7.4. Trustee’s Disclaimer 26 Section 7.5. Notice of Defaults 26 Section 7.6. Reports by Trustee to Holders 27 Section 7.7. Compensation and Indemnity 27 Section 7.8. Replacement of Trustee 28 Section 7.9. Successor Trustee by Merger, etc 29 Section 7.10. Eligibility; Disqualification 29 Section 7.11. Preferential Collection of Claims Against Company 29 ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE 29 Section 8.1. Satisfaction and Discharge of Indenture 29 Section 8.2. Application of Trust Funds; Indemnification 30 Section 8.3. Legal Defeasance of Securities of any Series 31 Section 8.4. Covenant Defeasance 32 Section 8.5. Repayment to Company 33 ARTICLE IX. AMENDMENTS AND WAIVERS 33 Section 9.1. Without Consent of Holders 33 Section 9.2. With Consent of Holders 34 Section 9.3. Limitations 34 Section 9.4. Compliance with Trust Indenture Act 35 Section 9.5. Revocation and Effect of Consents 35 Section 9.6. Notation on or Exchange of Securities 36 Section 9.7. Trustee Protected 36 ARTICLE X. MISCELLANEOUS 36 Section 10.1. Trust Indenture Act Controls 36 Section 10.2. Notices 36 Section 10.3. Communication by Holders with Other Holders 37 Section 10.4. Certificate and opinion as to Conditions Precedent 37 Section 10.5. Statements Required in Certificate or opinion 37 Section 10.6. Rules by Trustee and Agents 38 Section 10.7. Legal Holidays 38 Section 10.8. No Recourse Against Others 38 Section 10.9. Counterparts 38 Section 10.10. Governing Laws 38 Section 10.11. No Adverse Interpretation of Other Agreements 38 Section 10.12. Successors 39 Section 10.13. Severability 39 Section 10.14. Table of Contents, Headings, Etc 39 Section 10.15. Securities in a Foreign Currency or in ECU 39 Section 10.16. Judgment Currency 40 ARTICLE XI. SINKING FUNDS 40 Section 11.1. Applicability of Article 40 Section 11.2. Satisfaction of Sinking Fund Payments with Securities 40 Section 11.3. Redemption of Securities for Sinking Fund 41 Indenture dated as of , 20 between Euroseas Ltd., a company organized under the laws of the Marshall Islands (the “Company”) and [Name of Trustee], a (the “Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1.Definitions. “Additional Amounts” means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes imposed on Holders specified therein and which are owing to such Holders. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities or by agreement or otherwise. “Agent” means any Registrar, Paying Agent or Service Agent. “Authorized Newspaper” means a newspaper in an official language of the country of publication customarily published at least once a day for at least five days in each calendar week and of general circulation in the place in connection with which the term is used. If it shall be impractical in the opinion of the Trustee to make any publication of any notice required hereby in an Authorized Newspaper, any publication or other notice in lieu thereof that is made or given by the Trustee shall constitute a sufficient publication of such notice. “Bearer Security” means any Security, including any interest coupon appertaining thereto, that does not provide for the identification of the Holder thereof. “Board of Directors” means the Board of Directors of the Company or any duly authorized committee thereof. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been adopted by the Board of Directors or pursuant to authorization by the Board of Directors and to be in full force and effect on the date of the certificate and delivered to the Trustee. “Business Day” means a day (other than Saturday or Sunday) on which the Depository and banks in the City of New York, and banks in the city in which the Corporate Trust Office of the Trustee is located, is open for business. “Certificated Securities” means Securities in the form of physical, certificated Securities in registered form. “Company” means the party named as such above until a successor replaces it and thereafter means the successor. “Company Order” means a written order signed in the name of the Company by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Company Request” means a written request signed in the name of the Company by its Chairman of the Board, a President or a Vice President, and by its Chief Financial Officer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Corporate Trust Office” means the office of the Trustee at which at any particular time its corporate trust business shall be principally administered. “Debt” of any Person as of any date means, without duplication, all indebtedness of such Person in respect of borrowed money, including all interest, fees and expenses owed in respect thereto (whether or not the recourse of the lender is to the whole of the assets of such Person or only to a portion thereof), or evidenced by bonds, notes, debentures or similar instruments. “Default” means any event which is, or after notice or passage of time would be, an Event of Default. “Depository” means, with respect to the Securities of any Series issuable or issued in whole or in part in the form of one or more Global Securities, the Person designated as Depository for such Series by the Company, which Depository shall be a clearing agency registered under the Exchange Act; and if at any time there is more than one such Person, “Depository” as used with respect to the Securities of any Series shall mean the Depository with respect to the Securities of such Series. “Discount Security” means any Security that provides for an amount less than the stated Principal amount thereof to be due and payable upon declaration of acceleration of the Maturity thereof pursuant to Section 6.2. “Dollars” means the currency of The United States of America. “ECU” means the European Currency Unit as determined by the Commission of the European Union. “Event of Default” see Section 6.1. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Foreign Currency” means any currency or currency unit issued by a government other than the government of The United States of America. “Foreign Government Obligations” means with respect to Securities of any Series that are denominated in a Foreign Currency, (i) direct obligations of the government that issued or caused to be issued such currency for the payment of which obligations its full faith and credit is pledged or (ii) obligations of a Person controlled or supervised by or acting as an agency or instrumentality of such government the timely payment of which is unconditionally guaranteed as a full faith and credit obligation by such government, which, in either case under clauses (i) or (ii), are not callable or redeemable at the option of the issuer thereof. “Global Security” or “Global Securities” means a Security or Securities, as the case may be, in the form established pursuant to Section 2.2 evidencing all or part of a Series of Securities, issued to the Depository for such Series or its nominee, and registered in the name of such Depository or nominee. “Holder” or “Securityholder” means a Person in whose name a Security is registered or the holder of a Bearer Security. “Indenture” means this Indenture as amended from time to time and shall include the form and terms of particular Series of Securities established as contemplated hereunder. “Maturity,” when used with respect to any Security or installment of Principal thereof, means the date on which the Principal of such Security or such installment of Principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption, notice of option to elect repayment or otherwise. “Officer” means the Chairman of the Board, the President, any Vice-President, the Treasurer, the Secretary, any Assistant Treasurer or any Assistant Secretary of the Company. “Officers’ Certificate” means a certificate signed by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Opinion of Counsel” means a written opinion of legal counsel who is reasonably acceptable to the Trustee. Such legal counsel may be an employee of or counsel to the Company. “Participants” means those Persons designated as participants by the Depositary. “Person” means any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “Principal” of a Security means the principal of the Security plus, when appropriate, the premium, if any, on, and any Additional Amounts in respect of, the Security. “Responsible Officer” means any officer of the Trustee in its Corporate Trust Office and also means, with respect to a particular corporate trust matter, any other officer to whom any corporate trust matter is referred because of his or her knowledge of and familiarity with a particular subject. “SEC” means the Securities and Exchange Commission. “Security” or “Securities” means the debentures, notes or other debt instruments of the Company of any Series authenticated and delivered under this Indenture. “Series” or “Series of Securities” means each series of debentures, notes or other debt instruments of the Company created pursuant to Sections 2.1 and 2.2 hereof. “Significant Subsidiary” means (i) any direct or indirect Subsidiary of the Company that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act of 1933, as amended, as such regulation is in effect on the date hereof, or (ii) any group of direct or indirect Subsidiaries of the Company that, taken together as a group, would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act of 1933, as amended, as such regulation is in effect on the date hereof. “Stated Maturity” when used with respect to any Security or any installment of Principal thereof or interest thereon, means the date specified in such Security as the fixed date on which the Principal of such Security or such installment of Principal or interest is due and payable. “Subsidiary” of any specified Person means any corporation of which at least a majority of the outstanding stock having by the terms thereof ordinary voting power for the election of directors of such corporation (irrespective of whether or not at the time stock of any other class or classes of such corporation shall have or might have voting power by reason of the happening of any contingency) is at the time directly or indirectly owned by such Person, or by one or more other Subsidiaries, or by such Person and one or more other Subsidiaries. “TIA” means the Trust Indenture Act of 1939 (15 U.S. Code Sections 77aaa-77bbbb) as in effect on the date of this Indenture; provided, however, that in the event the Trust Indenture Act of 1939 is amended after such date, “TIA” means, to the extent required by any such amendment, the Trust Indenture Act as so amended. “Trustee” means the Person named as the “Trustee” in the first paragraph of this instrument until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean or include each Person who is then a Trustee hereunder, and if at any time there is more than one such Person, “Trustee” as used with respect to the Securities of any Series shall mean the Trustee with respect to Securities of that Series. “U.S. Government Obligations” means securities which are (i) direct obligations of The United States of America for the payment of which its full faith and credit is pledged or (ii) obligations of a Person controlled or supervised by and acting as an agency or instrumentality of The United States of America the payment of which is unconditionally guaranteed as a full faith and credit obligation by The United States of America, and which in the case of (i) and (ii) are not callable or redeemable at the option of the issuer thereof, and shall also include a depository receipt issued by a bank or trust company as custodian with respect to any such U.S. Government Obligation or a specific payment of interest on or principal of any such U.S. Government Obligation held by such custodian for the account of the holder of a depository receipt, provided that (except as required by law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depository receipt from any amount received by the custodian in respect of the U.S. Government Obligation evidenced by such depository receipt. Section 1.2.Other Definitions. TERM DEFINED IN SECTION “Bankruptcy Law” 6.1 “Custodian” 6.1 “Event of Default” 6.1 “Journal” 10.15 “Judgment Currency” 10.16 “Legal Holiday” 10.7 “Mandatory Sinking Fund Payment” 11.1 “Market Exchange Rate” 10.15 “New York Banking Day” 10.16 “Optional Sinking Fund Payment” 11.1 “Paying Agent” 2.4 “Registrar” 2.4 “Required Currency” 10.16 “Service Agent” 2.4 “Successor Person” 5.1 Section 1.3.Incorporation by Reference of Trust Indenture Act. Whenever this Indenture refers to a provision of the TIA, the provision is incorporated by reference in and made a part of this Indenture. The following TIA terms used in this Indenture have the following meanings: “Commission” means the SEC. “indenture securities” means the Securities. “indenture security holder” means a Securityholder. “indenture to be qualified” means this Indenture. “indenture trustee” or “institutional trustee” means the Trustee. “obligor” on the indenture securities means the Company and any successor obligor upon the Securities. All other terms used in this Indenture that are defined by the TIA, defined by TIA reference to another statute or defined by SEC rule under the TIA and not otherwise defined herein are used herein as so defined. Section 1.4.Rules of Construction. Unless the context otherwise requires: (a)a term has the meaning assigned to it; (b)an accounting term not otherwise defined has the meaning assigned to it in accordance with generally accepted accounting principles; (c)references to “generally accepted accounting principles” shall mean generally accepted accounting principles in effect as of the time when and for the period as to which such accounting principles are to be applied; (d)“or” is not exclusive; (e)words in the singular include the plural, and in the plural include the singular; and (f)provisions apply to successive events and transactions. ARTICLE II. THE SECURITIES Section 2.1.Issuable in Series. The aggregate principal amount of Securities that may be authenticated and delivered under this Indenture is unlimited. The Securities may be issued in one or more Series. All Securities of a Series shall be identical except as may be set forth in a Board Resolution, a supplemental indenture or an Officers’ Certificate detailing the adoption of the terms thereof pursuant to the authority granted under a Board Resolution. In the case of Securities of a Series to be issued from time to time, the Board Resolution, Officers’ Certificate or supplemental indenture may provide for the method by which specified terms (such as interest rate, maturity date, record date or date from which interest shall accrue) are to be determined. Securities may differ between Series in respect of any matters, provided that all Series of Securities shall be equally and ratably entitled to the benefits of the Indenture. Section 2.2.Establishment of Terms of Series of Securities. At or prior to the issuance of any Securities within a Series, the following shall be established (as to the Series generally, in the case of Subsection 2.2.1 and either as to such Securities within the Series or as to the Series generally in the case of Subsections 2.2.2 through 2.2.20) by a Board Resolution, a supplemental indenture or an Officers’ Certificate pursuant to authority granted under a Board Resolution: 2.2.1the title, designation, aggregate Principal amount and authorized denominations of the Securities of the Series; 2.2.2the price or prices, (expressed as a percentage of the aggregate Principal amount thereof) at which the Securities of the Series will be issued; 2.2.3the date or dates on which the Principal of the Securities of the Series is payable; 2.2.4the rate or rates (which may be fixed or variable) per annum or, if applicable, the method used to determine such rate or rates (including, but not limited to, any commodity, commodity index, stock exchange index or financial index) at which the Securities of the Series shall bear interest, if any, the date or dates from which such interest, if any, shall commence and be payable and any regular record date for the interest payable on any interest payment date; 2.2.5any optional or mandatory sinking fund provisions or conversion or exchangeability provisions upon which Securities of the Series shall be redeemed or purchased; 2.2.6the date, if any, after which and the price or prices at which the Securities of the Series may be optionally redeemed or must be mandatorily redeemed and any other terms and provisions of optional or mandatory provisions; 2.2.7if other than denominations of $1,000 and any integral multiple thereof, the denominations in which the Securities of the Series shall be issuable; 2.2.8if other than the full Principal amount, the portion of the Principal amount of the Securities of the Series that shall be payable upon declaration of acceleration pursuant to Section 6.2 or provable in bankruptcy; 2.2.9any addition to or change in the Events of Default which applies to any Securities of the Series and any change in the right of the Trustee or the requisite Holders of such Securities to declare the Principal amount thereof due and payable pursuant to Section 6.2; 2.2.10the currency or currencies, including composite currencies, in which payments of Principal of, premium or interest, if any, on the Securities of the Series will be payable, if other than the currency of the United States of America; 2.2.11if payments of Principal of, premium or interest, if any, on the Securities of the Series will be payable, at the Company’s election or at the election of any Holder, in a currency other than that in which the Securities of the Series are stated to be payable, the period or periods within which, and the terms and conditions upon which, the election may be made; 2.2.12if payments of interest, if any, on the Securities of the Series will be payable, at the Company’s election or at the election of any Holder, in cash or additional securities, and the terms and conditions upon which the election may be made; 2.2.13if denominated in a currency or currencies other than the currency of the United States of America, the equivalent price of the Securities of the Series in the currency of the United States of America for purposes of determining the voting rights of Holders of the Securities of the Series; 2.2.14if the amount of payments of Principal, premium or interest may be determined with reference to an index, formula or other method based on a coin or currency other than that in which the Securities of the Series are stated to be payable, the manner in which the amounts will be determined; 2.2.15any restrictive covenants or other material terms relating to the Securities of the Series, which may not be inconsistent with the Indenture; 2.2.16whether the Securities of the Series will be issued in the form of Global Securities or certificates in registered or bearer form; 2.2.17any terms with respect to subordination; 2.2.18any listing on any securities exchange or quotation system; 2.2.19additional provisions, if any, related to defeasance and discharge of the offered debt securities; and 2.2.20the applicability of any guarantees. All Securities of any one Series need not be issued at the same time and may be issued from time to time, consistent with the terms of this Indenture, if so provided by or pursuant to the Board Resolution, supplemental indenture or Officers’ Certificate referred to above, and the authorized Principal amount of any Series may not be increased to provide for issuance of additional Securities of such Series, unless otherwise provided in such Board Resolution, supplemental Indenture or Officers’ Certificate. Section 2.3.Execution and Authentication. Two Officers shall sign the Securities for the Company by manual or facsimile signature. If an Officer whose signature is on a Security no longer holds that office at the time the Security is authenticated, the Security shall nevertheless be valid. A Security shall not be valid until authenticated by the manual signature of the Trustee or an authenticating agent. The signature shall be conclusive evidence that the Security has been authenticated under this Indenture. The Trustee shall at any time, and from time to time, authenticate Securities for original issue in the Principal amount provided in the Board Resolution, supplemental indenture hereto or Officers’ Certificate, upon receipt by the Trustee of a Company Order. Such Company Order may authorize authentication and delivery pursuant to oral or electronic instructions from the Company or its duly authorized agent or agents, which oral instructions shall be promptly confirmed in writing. Each Security shall be dated the date of its authentication unless otherwise provided by a Board Resolution, a supplemental indenture hereto or an Officers’ Certificate. The aggregate Principal amount of Securities of any Series outstanding at any time may not exceed any limit upon the maximum Principal amount for such Series set forth in the Board Resolution, supplemental indenture hereto or Officers’
